—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 23, 2000, which ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
There is substantial evidence in the record to support the finding by the Unemployment Insurance Appeal Board that there were no compelling reasons for claimant’s unemployment and that her period of unemployment was contrived by claimant and her employer, who is also her husband (see, Matter of Murtaugh [Commissioner of Labor], 278 AD2d 730; Matter of Contro [Commissioner of Labor], 270 AD2d 557; Matter of McNeil [Hudacs], 180 AD2d 994). Likewise, inasmuch as claim*814ant indicated on her application for unemployment insurance benefits that she separated from her employment due to lack of work when, in fact, business necessity did not warrant her discharge, we decline to disturb the Board’s finding that claimant made willful false statements to obtain benefits (see, Matter of Murtaugh [Commissioner of Labor], supra; Matter of McNeil [Hudacs], supra).
Cardona, P. J., Mercure, Crew III, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.